DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Status of Claims
3.	Claims 1 and 15 are currently amended.  Claims 2 – 4, 7, 10, 11, 13 and 18 – 20 are cancelled.  Claims 5 and 6 are original.  Claims 8, 16 and 17 were previously presented.  Claims 9 and 12 are withdrawn- currently amended; Claim 14 is withdrawn.  Still pending and being examined in this application are Claims 1, 5, 6, 8 and 15 - 17.	
Response to Amendment / Arguments
4.	Claim were amended to overcome previous objections.
	Previous Double Patent rejection is withdrawn in light of the amended claim within Application 16/169,769.
In response to the argument that Turunen in view of Lin does not teach "in response to receiving the second user device identifier, locally storing information about the one of the plurality of devices from the second response, thereby adding the one of the plurality of devices to a local set of a plurality of member devices; and forming a network of trust with the one of the plurality of devices based on the one of the plurality of devices being in the local set of the plurality of member devices” because Turunen forming a new ad-hoc network by adding members locally to a community directory based on information received in responses to challenges”, the Examiner respectfully disagrees.  The Examiner notes, Applicant’s Notes regarding ¶0101 and the amended claim language, which details, “user device 112 may store information about external device 114 received in the response…it may be understood that external device 114 may have similarly saved…sent by user device 112 at 404. At 412, based on the stored information, user device 112 and external device 114 may be members of a network of trust.”
Turunen et al. teaches sharing information between published and subscribed mobile devices [public and/or private communities] to create an ad-hoc mesh network based on various identifiers within received information that is stored within the wireless device [Fig. 2A, Elements, 101, 205, 2B, 223; C13 L36 – 38; L53 – 55; C15 L27 – 32; C25 L39 – 44; C26 L11 - 17], which is in line with the specifications.  Therefore, Turunen et al. teaches the amended claim language.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1, 5, 6, 8 and 15 - 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turunen et al. (US 9,485,673 B2) in view of Lin et al. (US 2010/0078472 A1).
Regarding Claims 1 and 15, Turunen et al. teaches 

receiving a command through the wireless transceiver, the command comprising instructions indicating the intended recipient of the command [C6 L28 – 31; C17 L3 – 36; C36 L34 – 38; C36 L66 – C37 L3, L45 - 48]; 
examining the command and determining, based on identifying the instructions by the examining, that the command is addressed to a second user device and not the user device, the second user device being separate from the user device [Fig. 1 and 3B; C17 L39 – 44; C18 L63 – C19 L9; C20 L3 - L22; C21 L46 – 56; C22 L50- C23 L12];
detecting, via the wireless transceiver, a plurality of devices in communication range of the user device, the plurality of devices including at least one additional device different from the user device and the second user device [C24 L7 - 10];
for each one of the plurality of devices:  
sending, through  the wireless transceiver, a challenge to the one of the plurality of devices in response to the detecting [C24 L22 – 25; C25 L59 – 61]; 
receiving, through  the wireless transceiver, a second user device identifier from the one of the plurality of devices in response to the challenge [C17 L33 – 44; C25 L25 – 35];
receiving, through  the wireless transceiver, a second challenge from the one of the plurality of devices [C25 L65 – C26 L3; C30 L58 – 60]; 

sending, through  the wireless transceiver, the response to the one of the plurality of devices in response to the second challenge [C30 L62 – 67];
in response to receiving the second user device identifier, locally storing information about the one of the plurality of devices from the second response, thereby adding the one of the plurality of devices to a local set of a plurality of member devices [C12 L9 – 12; C17 L39 – 42, 45 - 55]; and
forming a network of trust with the one of the plurality of devices based on the one of the plurality of devices being in the local set of the plurality of member devices [C13 L52 – 55; C26 L11 - 17]; and 
sending, by the wireless transceiver, the command to each of the plurality of member devices [C15 L27 - 32], but does not explicitly teach receiving, through the wireless transceiver, a second response generated after receiving the second user device identifier from the one of the plurality of devices. 
	However, Lin et al. teaches for each one of the plurality of devices:  receiving, through the wireless transceiver, a second response generated after receiving the second user device identifier from the one of the plurality of devices [0085; 0373; 0374].  
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to integrate group exchanges as disclosed by Lin et al. for the purpose of facilitating peer-to-peer group reimbursement transactions via an invoice [0013].
Regarding Claim 5, Turunen et al. in view of Lin et al. teaches the invention in Claim 1.  Turunen et al. continues to teach wherein receiving the command comprises receiving the command from a server [C5 L14 – 15; C40 L7 - 14].  
Regarding Claims 6 and 16, Turunen et al. in view of Lin et al. teaches the invention in Claims 1 and 15.  Turunen et al. continues to teach wherein receiving the command comprises receiving, by the wireless transceiver, the command in a broadcast message sent by at least one of the members of the network of trust [C6 L24 - 31]. 
Regarding Claims 8 and 17, Turunen et al. in view of Lin et al. teaches the invention in Claims 1 and 15.  Turunen et al. continues to teach wherein the command includes instructions to disable at least one function of the external user device [C15 L15 - 16].  

Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Nakia Leffall-Allen/Examiner, Art Unit 3685

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685